UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Form10-K/A Amendment No. 1 (Mark One) þ ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended April 27, 2012 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number:0-19806 Cyberonics, Inc. (Exact name of registrant as specified in its charter) Delaware 76-0236465 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Cyberonics Building 100 Cyberonics Blvd. Houston, Texas 77058-2072 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (281)228-7200 Securities registered pursuant to Section12(b) of the Act: Title of Each Class of Stock Name of Each Exchange on Which Registered Common Stock— $0.01par value per share The NASDAQ Stock Market LLC Securities registered pursuant to Section12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.YesoNoþ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.YesoNoþ Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer þ Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act).YesoNoþ The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant as of October28, 2011, the last business day of the registrant’s most recently completed second fiscal quarter, based upon the last sales price reported for such date on the NASDAQ Global Market was approximately $484.3 million. For purposes of this disclosure, shares of common stock held by persons who hold more than 5% of the outstanding shares of common stock and shares held by officers and directors of the registrant have been excluded as such persons may be deemed to be affiliates. At June 11, 2012,27, 393, 584 shares of common stock were outstanding. DOCUMENTS INCORPORATED BY REFERENCE Portions of the definitive proxy statement of Cyberonics, Inc. for the 2012 Annual Meeting of Stockholders, which will be filed within 120days of April 27, 2012, are incorporated by reference into PartIII of this Annual Report on Form10-K. Explanatory Note This Form 10-K/A is filed solely to correct a mischecked box on the cover page of our original Annual Report on Form 10-K for the fiscal year ended April 27, 2012.On our original filing, we incorrectly checked the “No” box in response to the third instruction on the cover page regarding whether (1) registrant has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.This Form 10-K/A correctly shows the “Yes” box checked in response to the third instruction. SIGNATURES Pursuant to the requirements of Section13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CYBERONICS, INC. By: /s/ GREGORY H. BROWNE Gregory H. Browne Senior Vice President, Finance and Chief Financial Officer (Principal Financial Officer and Principal Accounting Officer) Date: June 18, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated: Signature Title Date /s/HUGH M. MORRISON* Hugh M. Morrison Chairman of the Board of Directors June 18, 2012 /s/DANIEL J. MOORE Daniel J. Moore Director, President and Chief Executive Officer (Principal Executive Officer) June 18, 2012 /s/GREGORY H. BROWNE Gregory H. Browne Senior Vice President, Finance and Chief Financial Officer (Principal Financial Officer and Principal Accounting Officer) June 18, 2012 /s/GUY C. JACKSON* Guy C. Jackson Director June 18, 2012 /s/JOSEPH E. LAPTEWICZ* Joseph E. Laptewicz Director June 18, 2012 /s/ALFRED J. NOVAK* Alfred J. Novak Director June 18, 2012 /s/ARTHUR L. ROSENTHAL PH.D.* Arthur L. Rosenthal, Ph.D. Director June 18, 2012 /s/JON T. TREMMEL* Jon T. Tremmel Director June 18, 2012 *By: /s/ DANIEL J. MOORE Daniel J. Moore, Attorney-in-fact *By: /s/ GREGORY H. BROWNE Gregory H. Browne, Attorney-in-fact
